Citation Nr: 0206238	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  00-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left leg impairment due to post polio syndrome for the period 
from April 21, 1997, to May 31, 1998.

2.  Entitlement to an evaluation in excess of 40 percent for 
left leg impairment due to post polio syndrome, for the 
period beginning June 1, 1998.

3.  Entitlement to an evaluation in excess of 10 percent for 
right leg impairment due to post polio syndrome for the 
period from April 21, 1997, to May 31, 1998.

4.  Entitlement to an evaluation in excess of 40 percent for 
right leg impairment due to post polio syndrome, for the 
period beginning June 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1953 to March 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO), which assigned evaluations of 10 percent for 
impairment of the left leg due to post polio syndrome and 
impairment of the right leg due to post polio syndrome, 
effective April 27, 1997, after granting service connection 
for these disabilities.  

In a rating decision dated in December 2001, the RO granted 
increased ratings, from 10 percent to 40 percent, for each 
leg, effective June 1, 1998.  The veteran has indicated his 
intent to continue to pursue increased ratings for his 
bilateral leg impairment.  

The Board notes that in connection with his appeal the 
veteran requested a hearing before RO personnel and a hearing 
before the Board in Washington, D.C.  However, a statement 
from the veteran's appointed representative, dated in 
December 2001, reflects that the veteran has withdrawn his 
request for a personal hearing as "his testimony will have 
no direct bearing on his claim at this time."  

The Board further notes that subsequent to the last 
supplemental statement of the case issued pertinent to the 
issues on appeal, further evidence has been received.  Under 
the regulatory criteria in effect prior to February 22, 2002, 
pertinent evidence submitted after certification of the 
appeal would generally be referred to the originating agency 
for preparation of a supplemental statement of the case 
unless the veteran waived his or her right to consideration 
of such evidence by the originating agency.  See 38 C.F.R. 
§ 20.1304 (2001).  However, 38 C.F.R. § 20.1304 has been 
amended to eliminate the requirement of a supplemental 
statement of the case addressing evidence received after the 
certification of the appeal.  See 67 Fed. Reg. 3099, 3105-
3106 (January 23, 2002).

Finally, the Board notes that arguments presented by the 
veteran throughout the appeal, as well as medical evidence in 
this case, potentially raise the question of entitlement to 
special monthly compensation for loss of use of the lower 
extremities under 38 C.F.R. § 3.350 (2001).  Such matter is 
referred to the RO for appropriate action


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues on appeal have been obtained.

2.  For the period from April 21, 1997 to April 8, 1998, post 
polio syndrome involving the left leg resulted in no more 
than mild nerve impairment manifested by left leg weakness.

3.  Beginning April 9, 1998, the left leg nerve impairment 
has most nearly approximated moderately severe.

4.  For the period from April 21, 1997, to April 8, 1998, 
post polio syndrome involving the right leg resulted in no 
more than mild nerve impairment manifested by right leg 
weakness.

5.  Beginning April 9, 1998, the right leg nerve impairment 
has most nearly approximated moderately severe.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for impairment of the left leg due to post 
polio syndrome for the period from April 21, 1997, to 
April 8, 1998, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2001).

2.  A 40 percent evaluation percent for weakness of the left 
leg due to post polio syndrome is warranted for the period 
April 9, 1998, to May 31, 1998.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2001).

3.  The criteria for entitlement to an evaluation in excess 
of 40 percent for impairment of the left leg due to post 
polio syndrome have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2001).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for impairment of the right leg due to post 
polio syndrome for the period from April 21, 1997, to 
April 8, 1998, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2001).

5.  A 40 percent evaluation for impairment of the right leg 
due to post polio syndrome is warranted for the period from 
April 9, 1998 to May 31, 1998.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2001).

6.  The criteria for entitlement to an evaluation in excess 
of 40 percent for impairment of the right leg due to post 
polio syndrome have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2001), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disabilities.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
disabilities, except as noted below.

Service medical records reflect treatment of the veteran for 
acute, nonparalytic, anterior poliomyelitis in July and 
August 1954.  After in-service treatment the veteran 
generally complained of fatigue and/or weakness, without note 
of abnormality or disabling residuals at discharge from 
service.  

The veteran claimed entitlement to VA benefits for residuals 
of poliomyelitis in April 1997 and the RO thereafter granted 
entitlement to service for bilateral leg weakness effective 
April 21, 1997, the date of receipt of that claim.  

VA outpatient records show that in April 1996, the veteran 
presented with complaints of low back pain and sciatic 
radiation down his legs, as well as progressive lower 
extremity weakness.  Examination revealed motor power, 
sensation and reflexes to be within normal limits 
bilaterally.  In connection with follow-up medical 
evaluation, the veteran indicated he had difficulty moving 
his legs properly.  He also reported involuntary leg motions.  
Electromyogram findings of September 1996 were interpreted as 
consistent with peripheral neuropathy along with a coexistent 
lesion of the right peroneal nerve, versus residual signs of 
prior poliomyelitis.

In a letter dated in February 1997, F. Bonner, M.D., 
indicated that the veteran had been seen for complaints of 
bilateral lower extremity weakness.  Electrodiagnostic 
testing was accomplished in early March.  In a March 1997 
letter, nerve conduction studies were interpreted as 
essentially within normal limits.  Electromyographic 
examination was interpreted as revealing membrane instability 
in the form of denervation potentials in the tibialis 
anterior, medial and gastrocnemius muscles.  The impression 
was that examination was consistent with post polio syndrome 
as well as a polyradiculopathy.  

In a report dated in June 1997, N. Finkel, M.D., P.C., noted 
the veteran's history of lower back and leg symptomatology, 
specifically lower leg weakness.  The veteran walked with a 
somewhat antalgic gait.  Left hip motion was severely 
limited.  The veteran showed slightly diminished reflexes in 
both lower extremities.  Dr. Finkel noted the veteran to have 
"rather impressive musculature in thighs and calf" and to 
have normal power, without neurologic findings, sensory or 
motor in the lower extremity.  Dr. Finkel indicated post 
polio syndrome did not result in the veteran's problems and 
that there was no demonstrated neurologic dysfunction in the 
extremities of clinical significance at that time.  

In June 1997, the veteran underwent VA general examination.  
He complained of immobility of the legs, pain in the left 
hip, and fatigue.  Musculoskeletal examination was stated to 
be negative except for neurological immobility of the legs, 
to be evaluated in a separate examination.  The general 
examiner noted the veteran was able to move around well 
enough to work in an office.  

In connection with neurological examination conducted in June 
1997, the veteran complained of a long-term inability to lift 
and move his legs, with an aching pain from the knees down 
and often in his left hip, stated to be arthritic.  He 
indicated his legs felt as if they were dead weight and 
stated he had a great inability to lift or move them.  Motor 
examination of the lower extremities was normal.  Bulk, tone 
and power were normal.  The neurologic examiner indicated 
there were pain and give-way weakness of the lower 
extremities.  Sensory examination was normal.  The veteran 
walked with a right antalgic gait.  The neurologic examiner 
noted that electromyography showed evidence of peripheral 
neuropathy, a question of left peroneal neuropathy and a 
question of post polio syndrome.  The diagnoses were 
peripheral neuropathy, etiology unclear, lumbar radiculopathy 
and less likely post polio syndrome.

An October 1997 examination report indicates review of the 
June 1997 report and includes the opinion that the veteran 
had mild weakness and was able to ambulate without any 
assistive devices.

Medical records from the Huntington Medical Group dated from 
1995 through 2001 reflect treatment and evaluation for 
multiple disabilities to include cardiac disease, liver 
disease and degenerative joint disease of the left hip, the 
latter leading to left hip replacement in October 1997.  
Huntington Hospital records relevant to the October 1997 
surgery note the veteran to have presented without sensory or 
motor deficits, but with hip pain.  Records show the veteran 
generally complained of fatigue.

In a letter dated in May 1998, Dr. Bonner reported follow-up 
of the veteran and indicated there had been a significant 
increase in lower extremity weakness and increased fatigue 
and pain in the veteran's legs.  Dr. Bonner noted that one of 
the veteran's biggest complaints was difficulty standing in 
place.  Dr. Bonner also noted the veteran required the use of 
a cane for ambulation.  It was noted that the veteran had had 
left hip surgery in October 1997.  Dr. Bonner cited 
examination of April 9, 1998, which revealed the veteran's 
peroneal nerves to be grossly intact, but which included 
median motor testing of the lower extremities showing the 
following:  hip flexion, 3 to 3+ out of 5 bilaterally; knee 
extension, 3+ to 4 out of 5 bilaterally; and ankle dorsal 
flexion, 3+ to 4 out of 5 bilaterally.  Examination in April 
also showed the veteran to have down-going toes, and edema at 
the ankles.  He required assistance to stand.  There was no 
muscle atrophy in the lower extremities and muscle tone was 
normal.  

In August 1998 the veteran presented for a VA examination.  
He complained of pain and weakness in the legs, primarily the 
left leg, with occasional spasticity and shaking/tremor 
especially on the left.  The symptoms were noted to interfere 
to a certain degree with the veteran's activities of daily 
living since the pain and tremor were brought on by any 
degree of exertion.  Motor testing of the lower extremities 
was normal with no muscle atrophy or fasciculations noted.  
Sensation in the lower extremities was decreased to vibration 
and joint position sense at the toes.  Deep tendon reflexes 
were 2+ and symmetrical except for the ankle jerks that were 
absent.  The veteran's balance was noted to be okay.  There 
was no clonus.  

Dr. Bonner reported that he examined the veteran in October 
1998.  Nerve conduction studies showed a failure to elicit 
sural reposes due to lower extremity edema.  
Electromyographic examination otherwise showed a generalized 
increase in polyphasic motor unit potentials with active 
denervation in the L4 nerve root distribution on the left.

In a letter dated April 6, 1999, R. Gerwin, M.D., reported 
that the weakness of the veteran's psoas muscles and gluteus 
medius muscles was a direct result of his polio.  Dr. Gerwin 
noted that enough studies had been done to assure that the 
major non-polio causes of the veteran's weakness had been 
excluded.  Dr. Gerwin also noted muscular pain.  

In an April 1999 medical report pertinent to neurologic/pain 
management evaluation, Dr. Gerwin noted the veteran had 
difficulty standing unassisted and that the veteran had 
arthritis, thrombocytopathia, a history of stroke and head 
injury, leg weakness and some difficulty with loss of 
balance.  It was noted that the veteran had had to gradually 
retire from his law practice and that he had had some 
difficulty with loss of balance.  Tendon reflexes were absent 
at the knees and ankles.  Dr. Gerwin noted no evidence of 
foot drop and indicated that the veteran's gait was better 
than his stance, appearing almost normal.  Muscle tone was 
normal in the legs.  There was evidence of hip girdle 
weakness, with a low-grade 4/5 psoas muscles, gluteus medius 
and gluteus maximus muscles bilaterally.  The quadriceps was 
stated to be almost normal with evidence of excellent 
resistance and only mild to slight indication of "give."  
The examiner noted restrictions of hip motion and concluded 
the use of a cane was not sufficient to support the veteran's 
hip weakness.  Dr. Gerwin stated that the veteran had 
significant impairment due to muscular weakness of the pelvic 
girdle region.

In a letter dated in August 1999, Dr. Gerwin noted there had 
been no change in the veteran's ability to function but that 
a clarification of his initial report was warranted in that 
the veteran was unable to stand unsupported for more than a 
short time and that after that his legs begin to shake, 
tremble and buckle.  A similar problem was noted with walking 
more than short distances.  Dr. Gerwin noted the veteran's 
hip replacement.  Dr. Gerwin indicated that the veteran was 
unable to stand on one leg alone and was unable to lift 
either leg by itself.  The veteran demonstrated muscle 
strength on the right as follows:  psoas 3/5, quadriceps 4/5, 
abductors of the thigh 4/5, adductors of the thigh 4/5, and 
hamstring and gluteal muscles together 5/5.  He demonstrated 
muscle strength on the left as follows:  psoas 4/5, 
quadriceps 4/5, abductors of the thigh 5/5, adductors of the 
thigh 4/5, and hamstring and gluteal muscles together 5/5.  
Hip abduction was 35 degrees on the right, and 20 degrees on 
the left.  Adduction was 20 degrees bilaterally.  Extension 
was 10 degrees on the right and 20 degrees on the left.  
Internal rotation and external rotation of the right leg were 
5 degrees.  On the left internal rotation was 10 degrees and 
external rotation was 12 degrees.  There was no restriction 
of knee movement.  Sensation of the legs was normal.  Dr. 
Gerwin concluded the findings were substantially the same 
over the three-month interval between examinations.

In a May 2000 progress note, Dr. Gerwin noted definite muscle 
weakness in the veteran, with fatigability.  

In a letter dated in July 2000, Dr. Gerwin noted that the 
veteran had progressive lower extremity weakness and 
fatigability.  The veteran's gait was described as unsteady.  
Muscle testing showed normal tone, no abnormal movements.  
Muscle bulk was stated to remain good.  Hip adductors were 
5/5, abductors were weakened at 4/5 bilaterally.  The psoas 
muscle was 3-4/5, overcoming only mild resistance.  
Hamstrings were rated 4/5.  The gluteus maximus muscle was 
4/5 and the gluteus medius muscle was rated 4/5 bilaterally.  
Dorsiflexion of the foot was normal at 5/5 but eversion was 
only 4/5.  Dr. Gerwin indicated the psoas muscle group was 
weak and that the gluteus medius, maximus, hamstring muscles 
and abduction of the thigh were also noticeably weakened.  
The veteran had left and right knee flexion to 90 degrees.  
No knee instability was noted.  

VA examination was conducted in July 2000.  Hip flexion power 
was 3 to 4/5, and knee extension was 3 to 4 /5.  Plantar 
flexion and dorsiflexion were 4 to 5/5.  Reflexes were intact 
bilaterally except for the patella reflex.  The diagnosis was 
post polio syndrome with weakness of hip flexion and knee 
extension.

In a letter dated in April 2001, Dr. Gerwin noted the veteran 
had been examined in detail in July 2000.  At the time of 
evaluation in April 2001, the veteran had excessive sway upon 
standing with his feet together, and had difficulty 
maintaining his balance, consistent with weakness in the 
gluteus medius muscles.  Muscle strength in the lower 
extremities was stated to be no better than 4/5 for any 
muscle below the waist, to include the gluteal muscles, the 
thigh muscles and the muscles in the lower legs below the 
knee.  The psoas and evertors of the feet were identified as 
the weakest muscles.  Dr. Gerwin indicated that the 
manifestations of post polio-related weakness were truncal 
instability and poor endurance, with rapid onset of fatigue, 
manifest not only by limited function but by a shortness of 
breath on stair-climbing.  Dr. Gerwin identified functional 
limitations such as the inability to walk for even short 
periods of time.  Dr. Gerwin summarized three problems 
resulting from post polio syndrome:  1) weakness of the hip 
region muscles and consequent unsteadiness; 2) poor endurance 
and easy fatigability; and 3) aggravation of degenerative 
disease of the hip because of the poor control of the pelvic 
region and hip joints due to weakness and the consequent 
excessive stress placed on the hip joints as the veteran 
attempts to maintain balance.  

In a letter dated in June 2001, M. Repice, M.D., indicated 
treatment of the veteran for rheumatologic problems since 
June 1997 and noted the veteran had ongoing disability and 
leg weakness from post polio syndrome, with exacerbation of 
his hip osteoarthritis due to muscle weakness.  

In a medical report dated in June 2001, Dr. Gerwin, reported 
evaluation of the veteran's ability to ambulate 
independently.  Dr. Gerwin indicated the veteran was able to 
walk approximately 50 feet but that becomes fatigued and 
dyspneic.  The veteran was noted to be able to walk 200 feet 
with great difficulty and to require a considerable time to 
sit down and recover following this.  Also noted was impaired 
stair-climbing.  Dr. Gerwin noted that the veteran's muscles 
were rated by the British System of the Royal Medical Council 
ranking muscle strength from 0 to 5 with 0 being no movement, 
3 being the ability to move against gravity but not against 
resistance, and 5 being normal.  Dr. Gerwin indicated 4 was 
everything between 3 and 5.  The veteran's muscle strength 
was described as symmetric bilaterally.  In the hips and 
lower extremities, the gluteus medius muscles were rated 
3+/5, the quadriceps 4/5, the adductors of the legs 4/5 and 
the dorsiflexors of the feet 4/5.  Dr. Gerwin stated the most 
striking finding was proximal weakness of the legs, with the 
proximal leg muscles most affected.  Truncal stability was 
said to be affected .  The degree of proximal weakness was 
described as considerable, rated moderately severe, and 
affecting the veteran's balance.  Balance and standing 
stability were opined to be considerably impaired.  Tendon 
reflexes remained present at 2+ except for absent ankle 
reflexes.  Dr. Gerwin noted the veteran had a marked 
impairment of gait and propulsion, rendering it impossible 
for him to walk unassisted for even short distances, i.e. 5 
to 10 feet.  The veteran was noted to be very unstable.

In June 2001, the veteran presented for a VA examination.  
The examiner reviewed the claims file.  The examiner noted 
that the veteran was being treated for myofascial pain 
syndrome and also had a history of advanced degenerative 
joint disease of the right hip.  The examiner noted that the 
veteran had difficulty standing unassisted and required 
assistance and contact guarding during the course of the 
examination.  The examiner noted the veteran was essentially 
wheelchair bound.  The veteran reported he was limited to 
ambulating 50 feet at home with the assistance of a cane 
secondary to hip pain and easy fatigability.  Examination 
revealed the veteran to have pain with motion of both hips.  
There was no evidence of flexion contractures.  The examiner 
opined that the veteran's motor strength was, at best, a 4 on 
a scale of 5 for both the left and right lower extremities.  
The examiner opined the veteran's hip problems were related 
to post polio syndrome.

In a letter dated in July 2001, Dr. Gerwin cited a prior June 
2001 letter and stated that the description of the veteran's 
leg weakness did not make it clear that his endurance was 
severely reduced so that not only did the veteran have severe 
proximal leg weakness but his legs would tire with very 
little activity.  Dr. Gerwin summarized that the veteran had 
lost the normal use of his legs due to post-polio syndrome.

Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the evaluation of neurologic 
disorders, the evidence considered by the RO and the reasons 
for its determinations.  In addition the RO has afforded the 
veteran appropriate VA examinations and the record contains 
private medical assessments pertinent to the nature and 
severity of the veteran's bilateral lower extremity 
disability.  Additional evidence, in the form of private 
clinical records, has recently been associated with the 
claims file and has been reviewed and considered in the 
decision herein.  As will be discussed further below, the 
additionally received records do not show any material change 
in the severity of the veteran's leg disabilities as compared 
to the contemporary VA examination and private medical 
assessments of record.  Moreover, neither the veteran nor his 
appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  

In sum the facts pertinent to these claims have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating, as in this case, was not 
limited to that reflecting the then-current severity of the 
disorder.  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  See also Meeks v West, 12 Vet. App. 352 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).

The veteran's lower extremity weakness is evaluated pursuant 
to Diagnostic Code 8011-8520.  38 C.F.R. § 4.27 (2001) 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

38 C.F.R. § 4.124a, Diagnostic Code 8011 provides for 
assignment of a 100 percent rating for anterior poliomyelitis 
where the evidence demonstrates that it is an active, febrile 
disease.  Otherwise, the disease is rated based on the 
residuals with a minimum 10 percent rating.  In this case 
there is no medical evidence to indicate the veteran has 
active, anterior poliomyelitis, nor does the veteran contend 
such.  Rather, he argues that throughout the appeal he has 
manifested residuals of poliomyelitis in the form of 
bilateral lower extremity weakness, pain and fatigue that 
have affected his ability to ambulate, stand, and partake in 
daily activities.

The Schedule generally provides that neurological conditions 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory or 
mental function.  This includes complete or partial loss of 
use of one or more extremities and disturbances of gait.  In 
rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  Partial loss of use of one 
or more extremities from neurological lesions should be rated 
by comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. §§ 4.120, 4.124a 
(2001).

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123 (2001).  Peripheral neuralgia, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (2001).

Here the Board notes that the relevant medical evidence notes 
weakness of the tibialis anterior, medial and gastrocnemius, 
the feet evertors, psoas, gluteus medius and gluteus maximus.  
The record shows that the veteran has not, in fact, incurred 
any muscle injury, but rather, experiences muscle weakness 
due to neurologic impairment affecting his lower extremities 
in a sciatic distribution.  

Mild incomplete paralysis of the sciatic nerve warrants a 
10 percent rating; moderate incomplete paralysis of the 
sciatic nerve warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a 40 percent rating; and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.  Neuritis of the sciatic nerve 
and neuralgia of the sciatic nerve are found respectively at 
38 C.F.R. § 4.124a, Diagnostic Codes 8620 and 8720 (2001).  

The Board will first consider entitlement to evaluations in 
excess of 10 percent for weakness of the lower extremities 
for the period April 21, 1997 to May 31, 1998.  VA outpatient 
and private clinical records dated from 1996 through 1997 are 
consistent in showing the veteran to retain motor power, 
sensation and reflexes within normal limits, despite his 
complaints of having difficulty with leg movement.  Further, 
the June 1997 VA neurologic examiner indicated that motor 
examination of the lower extremities was normal, with normal 
muscle bulk, tone and power.  Sensory examination was also 
normal.  The neurologic examiner noted only some give-way 
weakness due to pain.  Also, the June 1997 general VA medical 
examiner indicated the veteran was able to move around well 
enough to work in an office.  Finally, the October 1997 
examination report cites only mild weakness and indicates the 
veteran was able to ambulate without assistance at that time.  
In sum, none of the competent medical evidence for the 1996 
to 1997 period, or any time prior to April 9, 1998, indicates 
the presence of more than mild neurologic impairment of 
either the left or right lower extremity, manifested as 
weakness without the need for assistive devices.  As such, a 
higher evaluation under Diagnostic Code 8520 is not warranted 
for such time period.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran.  
The Board notes that the Schedule includes neurologic codes 
relevant to impairment of other nerves in the leg.  See, 
e.g., 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8730 (2001).  
However, for the period prior to April 9, 1998, the veteran 
manifested only mild nerve impairment and the diagnostic 
codes pertinent to neurologic impairment of the hip, thigh 
and leg do not provide for assignment of an evaluation in 
excess of 10 percent where impairment is only mild in degree.  
In addition, the muscle codes relevant to impairment of the 
hip and thigh do not provide for assignment of more than a 10 
percent rating based on only mild impairment.  See 38 C.F.R. 
§ 4.73, Diagnostic Codes 5313 to 5318 (2001).  

The Board further notes that to assign one rating pursuant to 
muscle impairment diagnostic codes and another pursuant to 
diagnostic codes pertinent to neurologic impairment for those 
same symptoms would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14 (2001); Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  The Board thus finds no basis upon which to 
assign disability evaluations in excess of 10 percent for the 
veteran's bilateral lower extremity weakness prior to 
April 9, 1998.

The first suggestion of increased disability manifested by 
leg weakness appears in April 1998.  In late May, Dr. Bonner 
indicated the veteran had experienced a significant increase 
in lower extremity weakness, fatigue and pain, now requiring 
the use of a cane.  Dr. Bonner specifically cited evaluation 
of the veteran on April 9, 1998, and set out examination 
findings at that time indicative of less than 5/5 strength in 
both lower extremities.  Follow-up reports further detail the 
extent of the veteran's increased weakness and characterize 
such as moderately severe in nature.  As such, an increase to 
40 percent, contemplating moderately severe, incomplete 
paralysis of the sciatic nerve, left and right, was factually 
ascertainable and warranted as of April 9, 1998.  See 
38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code 8520 (2001).  
Accordingly, a 40 percent evaluation is assigned for each leg 
for the period April 9, 1998 to May 31, 1998, with 
application of the bilateral factor, see 38 C.F.R. § 4.26 
(2001), as appropriate.

A review of the totality of the evidence of record, however, 
shows that a rating in excess of 40 percent is not warranted 
for either the left or right leg impairment at any point in 
the appeal period.  Under Diagnostic Code 8520, the next 
higher rating, 60 percent, is warranted where there is severe 
impairment with marked muscular atrophy.  The medical 
evidence of record consistently shows the veteran's muscle 
tone to be normal, without evidence of atrophy.  As late as 
July 2000, Dr. Gerwin noted normal muscle tone.  Also, 
although the evidence dated subsequent to April 1998 notes 
reduced muscle strength, such is consistently no worse than 
3/5, and primarily shows 4/5 muscle strength in the relevant 
muscle areas.  There is absolutely no medical evidence of 
foot drop or evidence showing the veteran to have lost the 
ability to actively move his foot and/or muscles below the 
knee.  Rather, the evidence reflects the veteran's 
difficulties with standing and walking, due to fatigue, and 
also indicates such problems are due to his service-connected 
hip problems.  There is no evidence of more than moderately 
severe neurologic impairment to warrant assignment of rating 
in excess of 40 percent under Diagnostic Code 8520.

Consideration has again been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4.  First, the Board notes that other than Diagnostic 
Code 8520, diagnostic codes pertinent to neurologic 
impairment of a lower extremity do not provide for a rating 
assignment in excess of 40 percent, nor do relevant muscle 
codes provide for assignment of more than a 40 percent rating 
based on only moderately severe impairment.  See 38 C.F.R. 
§ 4.73, Diagnostic Codes 5313 to 5318.  Moreover, the 
veteran's service-connected disabilities of both hips are 
separately rated, and the impairment associated with those 
disabilities is not for consideration in this decision.  The 
Board thus finds no basis upon which to assign a disability 
evaluation in excess of 40 percent for either of the 
disabilities at issue, and, as stated above, to assign 
separate ratings under diagnostic codes pertinent to 
neurologic, joint and muscle impairment for symptoms that 
affect the same anatomical location and function, would 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14; 
Esteban; supra.   

With respect to the above rating stages, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is 
against the assignment of evaluations in excess of 10 and 40 
percent, respective to the periods cited above, for either 
the left or right lower extremity impairment due to post 
polio syndrome.  As such, that doctrine is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The Board first notes that the veteran has not alleged the 
existence of unusual manifestations of his post polio 
syndrome, affecting his lower extremities.  The medical 
evidence in fact shows that the manifestations of the 
disabilities are those contemplated by the schedular 
criteria, i.e., neurologic involvement resulting in motor 
impairment in the form of weakness and fatigue affecting the 
lower extremities.  In addition, the record reflects that he 
has not required frequent hospitalization for the 
disabilities.  Although the disabilities are no doubt 
productive of functional impairment, 38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  There is no indication in the record that 
the average industrial impairment from the veteran's 
bilateral lower extremity impairment due to post polio 
syndrome would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.









	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for 
impairment of the left leg due to post polio syndrome for the 
period from April 21, 1997, to April 8, 1998, is denied.

Entitlement to a 40 percent rating for the period from April 
9, 1998, to May 31, 1998, for impairment of the left leg due 
to post polio syndrome, is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 40 percent for 
impairment of the left leg due to post polio syndrome is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
impairment of the right leg due to post polio syndrome for 
the period from April 21, 1997, to April 8, 1998, is denied.

Entitlement to a 40 percent rating for the period from April 
9, 1998, to May 31, 1998, for impairment of the right leg due 
to post polio syndrome, is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 40 percent for 
impairment of the right leg due to post polio syndrome is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

